IN THE SUPREME COURT OF PENNSYLVANIA




                               : NO. 426
IN RE:                         :
                               : MAGISTERIAL RULES DOCKET
APPOINTMENT TO MINOR JUDICIARY :
EDUCATION BOARD                :




                                      ORDER


PER CURIAM
         AND NOW, this 6th day of September, 2018, Nicholas J. Wachinski, Esquire,

Lancaster County, is hereby designated as a member of the Minor Judiciary Education

Board for a term of three years, commencing December 1, 2018.